Appeal by the de*560fendant from a judgment of the County Court, Orange County (Berry, J.), rendered May 16, 1995, convicting him of rape in the first degree and sexual abuse in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is modified, on the law, by deleting the provision thereof directing that the terms of imprisonment imposed shall run consecutively to each other, and substituting therefor a provision directing that the terms of imprisonment are to run concurrently with each other; as so modified, the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
Contrary to the defendant’s contention, he received meaningful representation of counsel (see, People v Flores, 84 NY2d 184, 187; People v Baldi, 54 NY2d 137, 147).
The court erred in imposing consecutive sentences and we therefore modify the judgment to provide that the sentences are to run concurrently with each other (see, People v Bowser, 244 AD2d 560; People v Hurlbut, 178 AD2d 958; People v Williams, 141 AD2d 783; Penal Law § 70.25 [2]). The sentences, as modified, are neither harsh nor excessive considering the violent nature of the defendant’s acts (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit.
O’Brien, J. P., Thompson, Santucci and McGinity, JJ., concur.